DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17205494, filed 03/18/2021 claims foreign priority to 2020-051244, filed 03/23/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 03/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2018/0027146) in view of Stone et al (US 2012/0188583).
Regarding claim 1, Kato discloses printing apparatus (fig. 1 item 9, MFP) configured to perform communication via a secure first network and communication via a second network (MFP 9 communicates via wired network (first network) and wireless network (second network), [0034]), the printing apparatus (fig. 1 item 9, MFP) comprising: 
one or more memories (MFP 9 communicates via wired network (first network) and wireless network, would be obvious to have one or more memories, [0034]); and 
one or more processors that execute a set of instructions to (MFP 9 communicates via wired network and wireless network, would be obvious to have one or more processors that execute a set of instructions to, [0034]): 
receive print data from a first terminal apparatus connected to the first network, via the first network (printer 9 receives print data from PC 10 connected to the wired network, [0033]-[0041], [0163]-[0164]); or from a second terminal apparatus connected to the second network, via the second network (printer 9 receives print data from terminal 4 connected to the wireless network, [0033]-[0041], [0163]- [0164]); and 
transmit information for the print data to at least either one of a first server that performs communication via the first network and a second server that performs communication via the second network, based on through which of the first and the second networks the print data has been received (MFP 9 transmits request for print data to one of the plurality of servers ie. Print server, server 5, server 6 server 7 and print server 8 using either wired network (first network) and wireless network (second network), when receiving print data from either wired network (first network) and the wireless network (second network), [0033]-[0041], [0175]), 
Kato does now specifically disclose concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network.
However, Stone et al teaches specifically teaches concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network (when the print job is received by the first server via the first network, the print job information is actually transmitted to the first server on the first network and not the second network, [0005]-[0006], [0023]-[0032]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kato with concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network of Stone et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve network security, (Stone et al, [0007])

Regarding claim 2, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein, in a case where the print data is received via the first network, bibliographic information for the print data is transmitted to the first server (print the print data is received by the wired network, list of registered email address is received by one of the plurality of first servers, [0093]-[0094]).

Regarding claim 3, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein, in a case where the print data is received via the second network, bibliographic information for the print data is transmitted to the second server (when the print data is receive via wireless network, list of registered email address is received by one of the plurality of second servers, [0093]-[0094]).

Regarding claim 4, Kato discloses printing apparatus (fig. 1 item 9, MFP), 
wherein the instructions further cause the printing apparatus to (MFP 9 communicates via wired network and wireless network, would be obvious to have one or more processors that execute a set of instructions to, [0034]): 
retain a setting indicating whether to transmit bibliographic information for the print data not only to the second server but also to the first server in a case where the print data is received via the second network (when the print data is transmitted to the wireless network, list of email addresses are stored on the servers, [0093]-[0095]), and 
wherein, in a case where the print data is received via the second network, and a setting indicating that the bibliographic information for the print data is transmitted not only to the second server but also to the first server is retained, the bibliographic information for the print data is transmitted to the first and second servers (when the print data is transmitted to the wireless network, list of email addresses transmitted are stored on the servers, [0093]-[0095]).

Regarding claim 5, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein the second server does not manage bibliographic information for the print data received by the printing apparatus via the first network (when the print data is receive via wireless network, list of registered email address is received by one of the plurality of second servers to manage; not the second server, [0093]-[0094]).

Regarding claim 6, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein the instructions further cause the printing apparatus (fig. 1 item 9, MFP) to: 
store the received print data in a storage device (MFP 9 stores print data, [0072]); and 
transmit, in response to a request for transmitting the print data stored in the storage device from another image forming apparatus, the print data to the another image forming apparatus (transmits the print data to one of the plurality of MFPs 9, [0033]-[0041], [0175]).

Regarding claim 7, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein print data is received by using two network interfaces (print data is received by using wired network interface and wireless network interfaces, [0033]-[0041], [0175]).

Regarding claim 8, Kato discloses printing apparatus (fig. 1 item 9, MFP), wherein the two network interfaces include an interface built in the printing apparatus and an interface external to the printing apparatus (wired network interface and wireless network interfaces are included in the plurality of MFPs 9, [0033]-[0041], [0175]).

Regarding claim 9, Kato discloses printing system (fig. 1, printing system) including an image forming apparatus (fig. 1 item 9, MFP) that performs communication via a secure first network and communication via a second network (MFP 9 communicates via wired network (first network) and wireless network (second network), [0034]), a first server that performs communication via the first network (one of the plurality of first servers (first server) uses wired network for communication, [0034]), and a second server that performs communication via the second network (one of the plurality of second servers (second server) uses wireless network for communication, [0034]), the image forming apparatus comprising: 
one or more first memories (MFP 9 communicates via wired network (first network) and wireless network, would be obvious to have one or more memories, [0034]); and 
one or more first processors that execute a set of first instructions to (MFP 9 communicates via wired network and wireless network, would be obvious to have one or more processors that execute a set of instructions to, [0034]): 
receive print data from a first terminal apparatus connected to the first network via the first network (printer 9 receives print data from PC 10 connected to the wired network, [0033]-[0041], [0163]-[0164]), or from a second terminal apparatus connected to the second network via the second network (printer 9 receives print data from terminal 4 connected to the wireless network, [0033]-[0041], [0163]- [0164]); and 
transmit information for the print data to at least either one of the first server that performs communication via the first network and the second server that performs communication via the second network, based on through which of the first and the second networks the print data has been received (MFP 9 transmits request for print data to one of the plurality of servers ie. Print server, server 5, server 6 server 7 and print server 8 using either wired network (first network) and wireless network (second network), when receiving print data from either wired network (first network) and the wireless network (second network), [0033]-[0041], [0175]), the first server comprising: one or more second memories (MFP 9 communicates via wired network (first network) and wireless network, would be obvious to have one or more memories, [0034]); and 
one or more second processors that execute a set of second instructions to (MFP 9 communicates via wired network and wireless network with multiple processors to execute another instruction to, [0034]): 
manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus (one of the plurality of second servers (second server) comprises another second instruction to manage plurality of MFPs 9, [0034], [0077], [0175]), 
the second server comprising (one of the plurality of second servers (second server) comprises, [0034]): 
(one of the plurality of second servers (second server) comprises another third memory, [0034]): and 
one or more third processors that execute a set of third instructions to (one of the plurality of second servers (second server) comprises another third processor to execute another instruction to manage terminals, [0034]): 
manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus (one of the plurality of second servers (second server) comprises another third instruction to manage plurality of MFPs 9, [0034], [0077], [0175]):
Kato does now specifically disclose concept of wherein, in a case where the print data is received via the first network, the image forming apparatus transmits the information for the print data to the first server via the first network, without via the second network, 
wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and 
wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network.
However, Stone et al teaches specifically teaches concept of wherein, in a case where the print data is received via the first network, the image forming apparatus transmits the information for the print data to the first server via the first network, without via the second network (when the print job is received by the first server via the first network, the print job information is actually transmitted to the first server on the first network and not the second network, [0005]-[0006], [0023]-[0032]) 
(first server manages the information for the print data received by the image forming apparatus 120 via the first network, [0005]-[0006], [0023]-[0032]), and 
wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network (first server manages the information for the print data received by the image forming apparatus 120 via the first network not the second server; the second server manages information on the second network, [0005]-[0006], [0023]-[0032])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kato with concept of wherein, in a case where the print data is received via the first network, the image forming apparatus transmits the information for the print data to the first server via the first network, without via the second network, wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network of Stone et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve network security, (Stone et al, [0007])

Regarding claim 10, Kato discloses control method for a printing apparatus (fig. 1 item 9, MFP) configured to perform communication via a secure first network and communication via a second network (MFP 9 communicates via wired network (first network) and wireless network (second network), [0034]), the control method comprising: 
receiving print data from a first terminal apparatus connected to the first network, via the first network (printer 9 receives print data from PC 10 connected to the wired network, [0033]-[0041], [0163]-[0164]), or from a second terminal apparatus connected to the second network, via the second network (printer 9 receives print data from terminal 4 connected to the wireless network, [0033]-[0041], [0163]- [0164]); and 
transmitting information for the print data to at least either one of a first server that performs communication via the first network and a second server that performs communication via the second network, based on through which of the first and the second networks the print data has been received (MFP 9 transmits request for print data to one of the plurality of servers ie. Print server, server 5, server 6 server 7 and print server 8 using either wired network (first network) and wireless network (second network), when receiving print data from either wired network (first network) and the wireless network (second network), [0033]-[0041], [0175]), 
Kato does now specifically disclose concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network.
However, Stone et al teaches specifically teaches concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network (when the print job is received by the first server via the first network, the print job information is actually transmitted to the first server on the first network and not the second network, [0005]-[0006], [0023]-[0032]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kato with concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network of Stone et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve network security, (Stone et al, [0007])

Regarding claim 11, Kato discloses non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus (fig. 1 item 9, MFP) configured to perform communication via a secure first network and communication via a second network (MFP 9 communicates via wired network (first network) and wireless network (second network), would be obvious to have a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus configured to perform communication via a secure first network and communication via a second network [0034]), the control method comprising: 
receiving print data from a first terminal apparatus connected to the first network, via the first network (printer 9 receives print data from PC 10 connected to the wired network, [0033]-[0041], [0163]-[0164]), or from a second terminal apparatus connected to the second network, via the second network (printer 9 receives print data from terminal 4 connected to the wireless network, [0033]-[0041], [0163]- [0164]); and 
transmitting information for the print data to at least either one of a first server that performs communication via the first network and a second server that performs communication via the second network, based on through which of the first and the second networks the print data has been received (MFP 9 transmits request for print data to one of the plurality of servers ie. Print server, server 5, server 6 server 7 and print server 8 using either wired network (first network) and wireless network (second network), when receiving print data from either wired network (first network) and the wireless network (second network), [0033]-[0041], [0175]),
Kato does now specifically disclose concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network.
However, Stone et al teaches specifically teaches concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network (when the print job is received by the first server via the first network, the print job information is actually transmitted to the first server on the first network and not the second network, [0005]-[0006], [0023]-[0032]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kato with concept of wherein, in a case where the print data is received via the first network, the information for the print data is transmitted to the first server via the first network, without via the second network of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677